DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 03/05/2021 claiming foreign priority to India application IN202011009890 filed on 03/07/2020.  Claims 1 – 20 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 – 8, 10 – 12, 15 - 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourolleau et al. (2022/0120196A1, earliest effective filing date 01/30/2019).
Regarding Claims 1 and 11, Bourolleau teaches, in Figs. 1 - 7, the invention as claimed, including (Claim 11) a gas turbine engine (80 – Fig. 7, Para. [0057]), comprising: a compressor (82); a combustor (83); a turbine (84 and 85); and a fan section having a fan (81) with a plurality of fan blades (at least 26 fan blades shown in Fig. 7) and a fan case (810) circumscribing and surrounding the fan blades, the fan case (810) having (Claim 1) a fan case (810) for a gas turbine engine (80 – Fig. 7, Para. [0057]), the fan case comprising: (Claims 1 and 11) a first end (air inlet end upstream of the fan) and a second end (air outlet end downstream of the fan), and further comprising: an annular casing wall (shown in Fig. 7) extending between the first end and the second end, the annular casing wall having a radially inner surface (surface facing the tips of the plurality of fan blades), a radially outer surface (exterior surface of fan case), and a thickness (shown in Figs. 6 and 7) defined between the radially inner surface (surface facing the tips of the plurality of fan blades) and the radially outer surface (exterior surface of fan case), and the annular casing wall (shown in Fig. 7) also having first (P3, P13 - Para. [0058]) and second (P2, P12 – Para. [0058]) circumferential locations, wherein the thickness of the annular casing wall varies from a minimum thickness at the first circumferential location (P3, P13 - Para. [0058]) to a maximum thickness at the second circumferential location (P2, P12 – Para. [0058]).
Bourolleau teaches a gas turbine engine having a fan case with minimum thickness first circumferential location and a maximum thickness second circumferential location, i.e., base device, upon which the claimed invention can be seen as an improvement.  Bourolleau is silent on said first and second circumferential locations being diametrically-opposed.  However, Bourolleau further teaches, in Para. [0059], that the maximum thickness second circumferential location (P2, P12) facilitated a mechanical reinforcement area and/or a fixing support area for equipment whereas the minimum thickness first circumferential location facilitated creating a clearance area where the space requirement of the annular casing wall was reduced to avoid assembly interference with pipes, harnesses or any other type of equipment.
Thus, improving a particular device (gas turbine engine having a fan case with minimum thickness first circumferential location and a maximum thickness second circumferential location), based upon the further teachings of such improvement in Bourolleau, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine having a fan case with minimum thickness first circumferential location and a maximum thickness second circumferential location of Bourolleau, and the results would have been predictable and readily recognized, that diametrically-opposing the first and second circumferential locations would have facilitated locating the maximum thickness at the second circumferential location, e.g., 12 o’clock position/top of fan case, where mechanical reinforcement and/or a fixing support area was required and locating the minimum thickness at the first circumferential location, e.g., 6 o’clock position/bottom of fan case, where a clearance area was required to avoid assembly interference with pipes, harnesses or any other type of equipment.  For example, on most commercial aircraft like the Boeing 737, 747, and 777 and Airbus A320, A330, and A350 the gas turbine aircraft engine was mounted below a wing by a pylon that mechanically secured the top region, e.g., about 12 o’clock position, of said gas turbine aircraft engine to said wing.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to locate the maximum thickness second circumferential location the top region, e.g., about 12 o’clock position, to mechanically reinforce that region of said gas turbine aircraft engine fan case.  For example, gas turbine aircraft engines had a plurality of pipe lines for transporting lubricating oil around a lubricating oil circuit and for transporting hydraulic fluid around a hydraulic fluid circuit where said pipe lines were routed adjacent to the radially outer surface of the annular casing wall to the lowest point, e.g., 6 o’clock position/bottom of fan case, of said gas turbine aircraft engine to facilitate easy draining of said lubricating oil and/or hydraulic fluid because due to gravity fluids naturally flowed to the lowest point of a fluid circuit.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to locate the minimum thickness first circumferential location at the 6 o’clock position/bottom of fan case to facilitate creating a clearance area to avoid assembly interference with the routing path of the lubricating oil and/or hydraulic fluid piping.   KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claims 2 and 12, Bourolleau teaches the invention as claimed and as discussed above, including wherein the second circumferential location is at a vertically uppermost portion (about 12 o’clock position) of the fan case when installed on an aircraft, i.e., mounted under a wing by a pylon.
Re Claims 5 and 15, Bourolleau teaches the invention as claimed and as discussed above, including wherein the annular casing wall has a varying external radius (shown in Figs. 6 and 7, taught in Para. [0058] and [0059]).  Bourolleau as discussed above, is silent on wherein the annular casing wall has a constant internal radius.  Examiner takes Official Notice that it was well known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the radially outer tips of the plurality of fan blades defined a circular path, i.e., constant radius inside the annular casing wall, when the fan was rotated at least 360° around the longitudinal rotational axis of said gas turbine engine.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bourolleau to have the annular casing wall has a constant internal radius to facilitate allowing the plurality of fan blades to rotate within said annular casing wall without damaging either the fan blade tips or said annular casing wall due to rubbing in a case where a portion of said radius inside the annular casing wall was less than the radius of the circle defined by the circular path of the radially outer tips of the plurality of fan blades.  
 Re Claims 6 - 8 and 16 - 18, Bourolleau teaches the invention as claimed and as discussed above, except, (Claims 6 and 16) wherein a difference between the minimum thickness and the maximum thickness is about 50% of the minimum thickness, (Claims 7 and 17) wherein a difference between the minimum thickness and the maximum thickness is about 1 inch, (Claims 8 and 18) wherein the minimum thickness is about 1.7 inches, an internal radius of the annular casing wall is about 70 inches, and a difference between the minimum thickness and the maximum thickness is about 1 inch.
	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP 2144.04(IV)(A).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bourolleau, so that the relative dimensions of the minimum thickness and the maximum thickness would have had (Claims 6 and 16) a difference of about 50% of the minimum thickness, (Claims 7 and 17) a difference between the minimum thickness and the maximum thickness is about 1 inch, and (Claims 8 and 18) wherein the minimum thickness is about 1.7 inches, an internal radius of the annular casing wall is about 70 inches, and a difference between the minimum thickness and the maximum thickness is about 1 inch because the only difference between the gas turbine engine fan case of Bourolleau, and Claims 6 – 8 and 16 - 18 was a recitation of relative dimensions (difference between the minimum thickness and the maximum thickness, dimension of minimum thickness, and dimension annular casing wall internal radius) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, i.e., gas turbine engine fan case of Bourolleau.  In other words, a gas turbine engine fan case having the claimed relative dimensions of difference between the minimum thickness and the maximum thickness being about 1 inch or about 50% of the minimum thickness, the minimum thickness is about 1.7 inches, and internal radius of the annular casing wall is about 70 inches, would not perform differently than the gas turbine engine fan case of Bourolleau, because the fan case of both would have provided protection to aircraft structures (fuselage, wing, and pylon) by preventing a broken fan blade from penetrating said fan case and impacting one or more aircraft structures during a fan blade-off event, i.e., fan blade breaks off of fan hub due to a bird strike or fatigue crack.  The fan case was also known in the gas turbine art as the ‘fan containment case’ or ‘fan retention case’ because the designed and intended purpose of said fan case was to prevent a broken fan blade from damaging aircraft structures by containing said broken fan blade inside said fan case.  Examiner takes Official Notice that it was well known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that every turbofan gas turbine aircraft engine certified by the FAA (Federal Aviation Administration) to provide propulsive thrust to aircraft in the airspace controlled by the Unites States of America had to pass a fan blade off certification test by containing a broken fan blade, i.e., no part of the broken fan blade passed through the annular casing wall of the fan case.  Consequently, the claimed device was not patentably distinct from the prior art device of Bourolleau.  
Furthermore, in Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).  The claimed difference between the minimum thickness and the maximum thickness, dimension of minimum thickness, and dimension annular casing wall internal radius were just changes in proportions.
Re Claims 10 and 20, Bourolleau teaches the invention as claimed and as discussed above, and further teaches, in Abstract and Para. [0033], wherein the annular casing wall is a non-metallic composite material.


Claims 1, 2, 5 – 8, 10 – 12, 15 - 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coupe et al. (8,322,971).
Regarding Claims 1 and 11, Coupe teaches, in Figs. 1 - 8, the invention as claimed, including (Claim 11) a gas turbine engine (Fig. 1, Col. 3, ll. 19 - 30), comprising: a compressor (2); a combustor (3); a turbine (4 and 5); and a fan section having a fan (1) with a plurality of fan blades (at least 30 fan blades shown in Fig. 1) and a fan case (10) circumscribing and surrounding the fan blades, the fan case (10) having (Claim 1) a fan case (10) for a gas turbine engine (Fig. 1, Col. 3, ll. 19 - 30), the fan case (10) comprising: (Claims 1 and 11) a first end (air inlet end upstream of the fan, 14 – Fig. 2, Col. 3, ll. 40 - 45) and a second end (air outlet end downstream of the fan, 15 – Fig. 2, Col. 3, ll. 40 - 45), and further comprising: an annular casing wall (11 - Fig. 2 and Fig. 1) extending between the first end (14) and the second end (15), the annular casing wall (11) having a radially inner surface (surface facing the tips of the plurality of fan blades, 11 – Fig. 2 and Col. 3, ll. 30 - 45), a radially outer surface (exterior surface of fan case), and a thickness (16 - Fig. 2, Col. 3, ll. 45 – 50, 31, 33, 35 – Figs. 6 and 7, Col. 4, ll. 45 – 55, and 56 – Fig. 8, Col. 5, ll. 10 - 15) defined between the radially inner surface (11) and the radially outer surface (exterior surface of fan case), and the annular casing wall (shown in Fig. 1) also having first (33 or 35 – Figs. 6 and 7, Col. 4, ll. 45 – 55) and second (16 - Fig. 2, Col. 3, ll. 45 – 50, 31 – Figs. 6 and 7, Col. 4, ll. 45 – 55, and 56 – Fig. 8, Col. 5, ll. 10 - 15) circumferential locations, wherein the thickness of the annular casing wall varies from a minimum thickness at the first circumferential location (33 or 35 – Figs. 6 and 7, Col. 4, ll. 45 – 55) to a maximum thickness at the second circumferential location (16 - Fig. 2, Col. 3, ll. 45 – 50, 31 – Figs. 6 and 7, Col. 4, ll. 45 – 55, and 56 – Fig. 8, Col. 5, ll. 10 - 15).
Coupe is silent on said first and second circumferential locations being diametrically-opposed.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the annular casing wall of the fan case had a plurality of circumferential locations around the 360° circumference of the annular casing wall and that the cross-sectional thickness profile shown in Figs. 2 and 6 – 8 was maintained round the 360° circumference of the annular casing wall.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the first and second circumferential locations from the plurality of circumferential locations around the 360° circumference of the annular casing wall to be diametrically-opposed locations because said first and second circumferential locations were just the two locations 180° apart where a plane parallel to and containing the longitudinal rotational axis of the gas turbine engine intersected said fan case annular casing wall.  For example, in the case of said plane being parallel to the direction of gravity, the second circumferential location having the maximum thickness (16 - Fig. 2, Col. 3, ll. 45 – 50, 31 – Figs. 6 and 7, Col. 4, ll. 45 – 55, and 56 – Fig. 8, Col. 5, ll. 10 - 15) would be located at the 12 o’clock position, i.e., top of fan case relative to the direction of gravity, while the first circumferential location having the minimum thickness (33 or 35 – Figs. 6 and 7, Col. 4, ll. 45 – 55) would be located at the 6 o’clock position, i.e., bottom of fan case relative to the direction of gravity.
Re Claims 2 and 12, Coupe teaches the invention as claimed and as discussed above, including wherein the second circumferential location is at a vertically uppermost portion (about 12 o’clock position) of the fan case when installed on an aircraft, i.e., mounted under a wing by a pylon.
Re Claims 5 and 15, Coupe teaches the invention as claimed and as discussed above, including wherein the annular casing wall has a varying external radius (shown in Figs. 2 and 6 - 8).  Coupe as discussed above, is silent on wherein the annular casing wall has a constant internal radius.  Examiner takes Official Notice that it was well known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the radially outer tips of the plurality of fan blades defined a circular path, i.e., constant radius inside the annular casing wall, when the fan was rotated at least 360° around the longitudinal rotational axis of said gas turbine engine.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coupe to have the annular casing wall has a constant internal radius to facilitate allowing the plurality of fan blades to rotate within said annular casing wall without damaging either the fan blade tips or said annular casing wall due to rubbing in a case where a portion of said radius inside the annular casing wall was less than the radius of the circle defined by the circular path of the radially outer tips of the plurality of fan blades.  
 Re Claims 6 - 8 and 16 - 18, Coupe teaches the invention as claimed and as discussed above, except, (Claims 6 and 16) wherein a difference between the minimum thickness and the maximum thickness is about 50% of the minimum thickness, (Claims 7 and 17) wherein a difference between the minimum thickness and the maximum thickness is about 1 inch, (Claims 8 and 18) wherein the minimum thickness is about 1.7 inches, an internal radius of the annular casing wall is about 70 inches, and a difference between the minimum thickness and the maximum thickness is about 1 inch.  Coupe further teaches, in Col. 3, ll. 50 – 60, that the fan case was also known in the gas turbine art as the ‘fan retention case’ or ‘fan containment case’ because the designed and intended purpose of said fan case was to prevent a broken fan blade or other debris from damaging aircraft structures by containing said broken fan blade or other debris inside said fan case.
	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP 2144.04(IV)(A).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coupe, so that the relative dimensions of the minimum thickness and the maximum thickness would have had (Claims 6 and 16) a difference of about 50% of the minimum thickness, (Claims 7 and 17) a difference between the minimum thickness and the maximum thickness is about 1 inch, and (Claims 8 and 18) wherein the minimum thickness is about 1.7 inches, an internal radius of the annular casing wall is about 70 inches, and a difference between the minimum thickness and the maximum thickness is about 1 inch because the only difference between the gas turbine engine fan case of Coupe, and Claims 6 – 8 and 16 - 18 was a recitation of relative dimensions (difference between the minimum thickness and the maximum thickness, dimension of minimum thickness, and dimension annular casing wall internal radius) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, i.e., gas turbine engine fan case of Coupe.  In other words, a gas turbine engine fan case having the claimed relative dimensions of difference between the minimum thickness and the maximum thickness being about 1 inch or about 50% of the minimum thickness, the minimum thickness is about 1.7 inches, and internal radius of the annular casing wall is about 70 inches, would not perform differently than the gas turbine engine fan case of Coupe, because the fan case of both would have provided protection to aircraft structures (fuselage, wing, and pylon) by preventing a broken fan blade from penetrating said fan case and impacting one or more aircraft structures during a fan blade-off event, i.e., fan blade breaks off of fan hub due to a bird strike or fatigue crack.  The fan case was also known in the gas turbine art as the ‘fan containment case’ or ‘fan retention case’ because the designed and intended purpose of said fan case was to prevent a broken fan blade from damaging aircraft structures by containing said broken fan blade inside said fan case.  Examiner takes Official Notice that it was well known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that every turbofan gas turbine aircraft engine certified by the FAA (Federal Aviation Administration) to provide propulsive thrust to aircraft in the airspace controlled by the Unites States of America had to pass a fan blade off certification test by containing a broken fan blade, i.e., no part of the broken fan blade passed through the annular casing wall of the fan case.  Consequently, the claimed device was not patentably distinct from the prior art device of Coupe.  
Furthermore, in Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).  The claimed difference between the minimum thickness and the maximum thickness, dimension of minimum thickness, and dimension annular casing wall internal radius were just changes in proportions.
Re Claims 10 and 20, Coupe teaches the invention as claimed and as discussed above, and further teaches, in Abstract and Col. 3, ll. 55 - 61, wherein the annular casing wall is a non-metallic composite material.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coupe et al. (8,322,971) in view of Harper et al. (9,683,490).
Re Claims 3 and 13, Coupe teaches the invention as claimed and as discussed above; except, wherein the thickness of the annular casing wall varies linearly from the minimum thickness to the maximum thickness.
	Harper teaches, in Figs. 3 – 7 and Col. 8, l. 65 to Col. 9, l. 5, a similar fan case having an annular casing wall radial thickness that varied linearly.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coupe with the linearly varying thickness taught by Harper because Harper teaches, in Col. 8, l. 65 to Col. 9, l. 5, that the linearly varying wall thickness meant that a released, i.e., broken, fan blade would have seen a more uniform stiffness as said released/broken fan blade contacted the annular casing wall of said fan case.


Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coupe et al. (8,322,971) in view of Selmane, A. and Lakis, A.A., “Dynamic Analysis of Anisotropic Open Cylindrical Shells”, Computers & Structures, Vol. 62, No. 1, Elsevier Science Ltd., Great Britain, 1997, pp. 1 – 12., hereinafter “Selmane” in view of Lenk (8,425,178).
Re Claims 4, 9, 14, and 19, Coupe teaches the invention as claimed and as discussed above; except, (Claims 4 and 14) wherein the thickness of the annular casing wall varies symmetrically in both circumferential directions from the first circumferential location to the second circumferential location and (Claims 9 and 19) wherein the thickness of the annular casing wall varies symmetrically and linearly in both circumferential directions from the first circumferential location to the second circumferential location.

    PNG
    media_image1.png
    699
    836
    media_image1.png
    Greyscale

	Selmane teaches, in Abstract, Fig. 5, and Pg. 8, second column under heading “9.4 Calculations for shells having circumferentially varying thickness”, a similar annular wall having a radially inner surface (defined by inner circle), a radially outer surface (defined by outer circle), and a thickness defined between the radially inner surface and the radially outer surface (defined by outer circle) where the center of the radially outer surface (defined by outer circle) was offset by an eccentricity (e) from the center of the radially inner surface (defined by inner circle).  As shown in Fig. A marked-up above, the thickness of the annular wall varied symmetrically and linearly in both circumferential directions from the first circumferential location to the second circumferential location because the vertical axis was a line of symmetry, i.e., mirror image line/plane, where the left-hand side was a mirror image of the right-hand side.  Lenk teaches, in Col. 1, ll. 20 – 25, that larger/thicker casing wall thicknesses were capable of absorbing higher energy than smaller/thinner casing wall thicknesses.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coupe with the thickness of the annular wall varies symmetrically and linearly in both circumferential directions from the first circumferential location to the second circumferential location, taught by Selmane, because all the claimed elements, i.e., the fan case having an annular casing wall with a thickness that varied and the annular wall varies symmetrically and linearly in both circumferential directions from the first circumferential location to the second circumferential location, were known in the art, and one skilled in the art could have substituted the annular wall that varied symmetrically and linearly in both circumferential directions from the first circumferential location to the second circumferential location, taught by Selmane, for the annular wall of Coupe with no change in their respective functions, to yield predictable results, i.e., the thickness of said annular casing wall of the fan case would have prevented debris such as a broken fan blade or pieces of a broken fan blade from radially penetrating through said annular casing wall and then damaging other aircraft structures like the fuselage, wing, or pylon where regions of larger/thicker casing wall thicknesses would have been capable of absorbing higher energy relative to regions of smaller/thinner casing wall thicknesses. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741